Citation Nr: 1739000	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1977 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a hearing before the Board to be conducted in February 2017.  He failed to report for the hearing without good cause shown and the request is therefore considered withdrawn.  See 38 C.F.R. § 20.704 (2016).  

The issue of entitlement to service connection for hypertension, claimed as secondary to service-connected headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  The evidence received since September 2002 relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening a claim of entitlement to service connection for hypertension have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed service connection for hypertension as secondary to service-connected disabilities.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Prior to the filing of the current claim of entitlement to service connection for hypertension, the AOJ denied a claim of service connection for hypertension in September 2002.  The AOJ notified the Veteran of the denial and of his appellate rights in a letter and enclosure sent to him the following month, with a copy to his representative.  No relevant evidence or notice of disagreement initiating an appeal was received within one year of the notification.  The September 2002 decision is therefore final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016).  Once a claim is disallowed in a final AOJ decision it generally cannot be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).
  Thus, it must first be determined whether the claim may be reopened.  

The claim was denied in September 2002 because it had not been established that he had a current hypertension disability or that hypertension manifested during service or within a presumptive service-connection time period.  Essentially none of the service connection elements had been met.  

Evidence received since the September 2002 decision was final includes a February 2002 list of medical issues, signed by "H.K.", M.D..  This list includes that the Veteran has hypertension.  This is sufficient to reopen the claim.  


ORDER

The claim of service connection for hypertension, claimed as secondary to service-connected disabilities is reopened.


REMAND

Although the Board regrets the additional delay with regard to the remaining issues, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition to direct service connection under 38 C.F.R. § 3.303(a), service connection may be granted, on a secondary basis, for a disability, which has been caused by or chronically worsened by a condition for which service connection has already been established.  38 C.F.R. § 3.310.  

The Veteran has been awarded service connection for several disabilities.  These include major depressive disorder with anxiety, headaches residual of s/p labyrinthectomy, and temporomandibular joint dysfunction (TMJ).  

The Veteran contends that his hypertension was caused by his service-connected TMJ and headaches.  The record reflects that the Veteran has now raised the theory that his hypertension is secondary to his service-connected major depressive disorder with anxiety.

VA treatment notes received in March 2007 indicate multiple hypertension screenings with both positive and negative results.  VA treatment records received in July 2007 indicate blood pressure of 136/78 but no specific diagnosis of hypertension is shown.  VA treatment records received in April 2009 indicate that the Veteran was taking antihypertensive medications.  VA treatment notes received in September 2009 and November 2009 indicate that the Veteran has hypertension.

Private medical records show a medical history of and treatment for hypertension.

A VA examination for hypertension in December 2009 indicates that the Veteran has hypertension with a date of onset listed as 2003.  The report indicates a history of headaches related to hypertension and that continuous medication was needed to control his hypertension.  The examiner indicated that it is less likely as not that the Veteran's hypertension was caused by his service connected headaches because headaches begin prior to his hypertension, and the literature does not support headaches as a cause of hypertension.  The examination report is inadequate because it does not address whether the Veteran's hypertension has been chronically worsened by his headaches.  

A medical letter received in March 2011 from the Veteran's private physician provides a list of the Veteran's medical issues, including hypertension.

In the Veteran's August 2017 Informal Hearing Presentation (IHP), the Veteran, through his representative, asserted that his hypertension was secondary to his service-connected major depressive disorder with anxiety.  The Veteran had previously claimed that his hypertension was secondary to his service-connected TMJ and secondary to his service-connected headaches.

The Veteran was granted service connection for major depressive disorder with anxiety effective May 28, 2015.  The Veteran, through his representative, requested a new medical opinion to consider the theory that the Veteran's hypertension is secondary to his service-connected major depressive disorder with anxiety.  The Veteran submitted medical research relating hypertension and major depressive disorder with anxiety.

The Board agrees that the medical evidence of record is insufficient to decide the claim and that a remand is necessary to provide an examination and obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination with regard to his hypertension.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide medical opinions as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected headaches, TMJ, or major depressive disorder with anxiety.


(b)  If the examiner concludes that the service-connected headaches, TMJ, or major depressive disorder with anxiety did not cause the Veteran's hypertension, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's hypertension has been chronically worsened beyond its natural progression (aggravated) by his service-connected headaches, TMJ, or major depressive disorder with anxiety.  The examiner must provide a rationale to support all conclusions reached.  .

The examiner is directed to review the Veteran's claims file, including the medical research provided by the Veteran, service treatment records, and post-service treatment records.  

If the examiner cannot provide the above opinions, the examiner is advised that he/she must explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain the missing information should be exhausted before concluding that the answer cannot be provided.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The examiner must support any opinion rendered with a detailed rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


